Electronically Filed
                                                      Supreme Court
                                                      SCWC-12-0000060
                                                      29-MAY-2015
                                                      08:08 AM




                           SCWC-12-0000060


            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI




       KARYN EILEEN HERRMANN, Petitioner/Plaintiff-Appellee,

                                 vs.

       KENNETH ROSS HERRMANN, Respondent/Defendant-Appellant.




          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-12-0000060; FC-D NO. 95-0-0475)


         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Petitioner/Plaintiff-Appellee Karyn Eileen Herrmann’s

 Application for Writ of Certiorari, filed on April 16, 2015, is

 hereby accepted.

           IT IS FURTHER ORDERED, that no oral argument will be

 heard in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawaiʻi Rules of Appellate Procedure, move

for retention of oral argument.

          DATED: Honolulu, Hawaiʻi, May 29, 2015.

Francis T. O’Brien                /s/ Mark E. Recktenwald
for petitioner
                                  /s/ Paula A. Nakayama
Charles T. Kleintop and
Dyan M. Medeiros                  /s/ Sabrina S. McKenna
for respondent
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson




                                  2